To:          Patrick Paige[patrick@computerforensicsllc.com]
From:        Case
             Dex 9:18-cv-80176-BB Document 171-3 Entered on FLSD Docket 05/06/2019 Page 1 of 3
Sent:        Mon 28/03/2016 6:17:31 PM (UTC)
Subject:     Re: viewing emails

I agree, that does seem weird.

I tried to login with the d@d address and the cf passwd, but doesn't
seem to work.

Can you try logging into it?



On Monday, March 28, 2016 2:11 PM, Patrick Paige <patrick@computerforensicsllc.com> wrote:



 Yes I will keep it… It seems weird that the address on the envelope is handwritten considering it came from the
 “Supreme Court”. Appriver support is mainly online, did you go to their site and login with Dave’s info?

 https://cp.appriver.com/Login.aspx

 Patrick Paige        EnCE SCERS
 1880 North Congress Ave. Ste 333
 Boynton Beach FL 33426
 Office: 561.404.3074
 www.computerforensicsllc.com

 Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If the reader of this message is not the
 intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by replying to the
 message and deleting it from your computer. Thank you.


 From: Dex [mailto:dex561@yahoo.com]
Sent: Monday, March 28, 2016 2:03 PM
To: Patrick Paige <patrick@computerforensicsllc.com>
Subject: Re: viewing emails

 Can you keep that letter and envelope in a safe place for me?
 I'd like to check it out sometime.

 So what do you think about the Appriver avenue?
 Can I talk to their support guy?

 Thanks.

 On Monday, March 28, 2016 1:58 PM, Patrick Paige <patrick@computerforensicsllc.com> wrote:

 I just found the filing today when I was looking for something else… I was never contacted by anyone about W&K and
 I’ve never heard of the girl.

 Patrick Paige        EnCE SCERS
 1880 North Congress Ave. Ste 333
 Boynton Beach FL 33426
 Office: 561.404.3074
 www.computerforensicsllc.com

 Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If the reader of this message is not the
 intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by replying to the
 message and deleting it from your computer. Thank you.


 From: Dex [mailto:dex561@yahoo.com]
Sent: Monday, March 28, 2016 1:52 PM
          Case
To: Patrick     9:18-cv-80176-BB
            Paige                   Document 171-3 Entered on FLSD Docket 05/06/2019 Page 2 of 3
                  <patrick@computerforensicsllc.com>
Subject: Re: viewing emails

 I don't know, they might be able to access stuff we don't know about. You mentioned this web hosting biz is
 not your forte. And the backend of it is not really mine either.

 When did you find that W&K filing?

 Were you ever contacted by the girl (Uyen) that took over David's position as director for W&K?

 Thanks.

 On Monday, March 28, 2016 1:40 PM, Patrick Paige <patrick@computerforensicsllc.com> wrote:

 What would appriver support do for us? Also I found the original court mailing about WK, it has a case number… see
 attached.

 Patrick Paige        EnCE SCERS
 1880 North Congress Ave. Ste 333
 Boynton Beach FL 33426
 Office: 561.404.3074
 www.computerforensicsllc.com

 Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If the reader of this message is not the
 intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by replying to the
 message and deleting it from your computer. Thank you.


 From: Dex [mailto:dex561@yahoo.com]
Sent: Monday, March 28, 2016 1:31 PM
To: Patrick Paige <patrick@computerforensicsllc.com>
Subject: Re: viewing emails

 Yep, I realized that shortly after emaiing you.

 Could I possibly have the account login info that would let me talk to the appriver support people?

 Thanks,
 Ira


 On Monday, March 28, 2016 10:18 AM, Patrick Paige <patrick@computerforensicsllc.com> wrote:

 Looks like a log file created when the site is backed up. You can open is as a text document to view it.

 Patrick Paige        EnCE SCERS
 1880 North Congress Ave. Ste 333
 Boynton Beach FL 33426
 Office: 561.404.3074
 www.computerforensicsllc.com

 Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If the reader of this message is not the
 intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by replying to the
 message and deleting it from your computer. Thank you.


 From: Dex [mailto:dex561@yahoo.com]
Sent: Saturday, March 26, 2016 1:07 PM
To: Patrick Paige <patrick@computerforensicsllc.com>
Subject: Re: viewing emails
 okay i think i figured out how to extract the file, but don't know how to read it.
          Case 9:18-cv-80176-BB Document 171-3 Entered on FLSD Docket 05/06/2019 Page 3 of 3
 i will attach one of them. maybe you know how to view it?




 On Saturday, March 26, 2016 12:47 PM, Patrick Paige <patrick@computerforensicsllc.com> wrote:

 No I don’t… I’ve seen some text files with weird passwords but I don’t know if they are related.

 Patrick Paige        EnCE SCERS
 1880 North Congress Ave. Ste 333
 Boynton Beach FL 33426
 Office: 561.404.3074
 www.computerforensicsllc.com

 Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If the reader of this message is not the
 intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by replying to the
 message and deleting it from your computer. Thank you.


 From: Dex [mailto:dex561@yahoo.com]
Sent: Friday, March 25, 2016 10:32 PM
To: Patrick Paige <patrick@computerforensicsllc.com>
Subject: viewing emails

 Hey Patrick,

 I been searching through the emails, but no mention of bitcoin related stuff yet.
 There seems to be a bunch of archived email files in .gz format and they are
 password protected. Do you know what it might be?

 If so, can you text it to me.

 Thanks,
 Ira
